16 F.3d 414NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael Edward WILLIAMS, Plaintiff Appellant,v.Richard LANHAM, Sr.;  William Smith;  Michael Brave, M.D.;Emilio Brillantes, Officer, CO II;  Russell Parks,Officer, CO II, Defendants Appellees.
No. 93-7062.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Feb. 10, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-93-1145-L)
Michael Edward Williams, appellant pro se.
John Joseph Curran, Jr., Atty. Gen., Stephanie Judith Lane-Weber, Asst. Atty. Gen., Baltimore, MD;  Philip Melton Andrews, Perry F. Sekus, Kramon & Graham, P.A., Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Williams v. Lanham, No. CA-93-1145-L (D. Md. Sept. 7, 1993).  We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Williams' Motion for Appointed Counsel and Motion for Assistance.  Williams may file another action in the district court regarding the alleged retaliatory actions taken by prison officials if he feels his civil rights are being violated